450 F.2d 957
Wilson GUILBEAU, Plaintiff-Appellant,v.CLARK SEAFOOD COMPANY, Inc., et al., Defendants-Appellees.
No. 30805 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 23, 1971.Rehearing Denied Dec. 1, 1971.

R. L. Netterville, Natchez, Miss., Holleman & Necaise, Norman Breland, Boyce Holleman, Gulfport, Miss., for plaintiff-appellant.
Thomas M. Galloway, Mobile, Ala., Clinton Lockard, Weisenburg & Lockard, Pascagoula, Miss., Collins, Galloway & Murphy, Mobile, Ala., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966